Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 7/31/22 was considered.
2.	Claims 1-13 are presented for examination.

Specification
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed 
	AN IN-MEMORY COMPUTATION DEVICE AND IN-MEMORY COMPUTATION METHOD CONFIGURED TO STORE A MULTIPLE WEIGH VALUE, ENABLES A MULTIPLICATION OPERATION AND ADDITION  OPERATION ACCORDING TO MULTIBLE BIT ORDERS
4.	The disclosure is objected to because of the following informalities: 
On page 4, paragraph [0021], line 3 of the Specification, applicant stated that figure 1, element 130 is “an input buffer”.  However, in the drawing, figure 1, element 130 is labeled as “sense amplifier”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al, U.S. Patent Application No 20190189221.
With regard to claim 1, Kim discloses an in-memory computation device, comprising a memory cell array (fig. 3, memory cell array 100) comprising a memory cell block (fig. 5, BLKi), corresponding to at least one word line (fig. 3, WLs), wherein the 5memory cell block is configured to store a plurality of weight values, and a plurality of memory cells on the memory cell block store a plurality of corresponding bits of each of the weight values (page 1, [0006]); and an input buffer (fig. 3, buffer 410), coupled to a plurality of bit lines (fig. 3, BLs), and respectively transmitting a plurality of input signals to the plurality of bit lines (page 1, [0006], line 4-5), 10wherein the memory cell array enables a multiplication operation of the plurality of input signals (fig. 11, input signal WDTS, INDTS) and the plurality of weight values to generate a plurality of first operation results respectively corresponding to a plurality of bit orders (page 6, 0103]-[0105]; and a sense amplifier (fig. 3, calculation circuit 700) or (fig. 10, element 700) or (fig. 11, element 720), performing an addition operation on the plurality of first operation results to generate a second operation result according to the plurality of bit orders 15corresponding to the plurality of first operation results (page 6, [0097]-[0099]). 
With regard to claim 2, Kim disclose wherein the input buffer (fig. 3, buffer 410) enables a plurality of bits of each of the input signals to be transmitted to a plurality of corresponding bit lines in a time-sharing manner (page 7, [0124]).  
With regard to claim 3, Kim discloses wherein a number of 20the plurality of corresponding bit lines is equal to a bit number of each of the weight values (page 7, [0124]-[0125]).  
With regard to claim 4, 7 and 12, Kim discloses wherein the sense amplifier (fig. 3, calculation circuit 700) or (fig. 10, element 700) or (fig. 11, element 720) comprises a plurality of sensing circuits respectively coupled to the plurality of corresponding bit lines (fig. 3, bit line BLs), and configured to sense current states on the plurality of corresponding bit lines, so as 25to determine the plurality of first operation results (page 1, [0006]-[0007]); a plurality of first multipliers (fig. 11, 730 and 733), enabling the plurality of first operation results to be 18File: 108295usf multiplied by 2 to an N-th power, so as to generate a plurality of first signals, where N is determined according to the plurality of bit orders respectively corresponding to the plurality of first operation results, and N is an integer greater than or equal to 0; a second multiplier, coupled to the plurality of first multipliers, and enabling the 5plurality of first signals to be multiplied by 2 to a y-th power, so as to generate a plurality of second signals, where y is determined according to a time sequence of transmission of each of the bits of each of the input signals, and y is an integer greater than or equal to 0 (page 6, [0105]-[0106]); and an adder (fig. 11, Adder 761), coupled to the second multiplier (fig. 11, 735), adding the plurality of second signals to generate the second operation result (page 6, [0107]-[0108]).  
With regard to claim 105, 6, 8 and 9, Kim discloses wherein the input buffer (fig. 3, buffer 410) enables a plurality of bits of each of the input signals to be transmitted to a plurality of corresponding bit lines in parallel, and a number of the plurality of corresponding bit lines is equal to multiplication of a bit number of each of the weight values and a bit number of each of the input signals (page 1, [0006]-[0007]).  
With regard to claim 1010, Kim discloses wherein the plurality of bits of each of the input signal generate an input arrangement sequence according to a bit order of the correspondingly generated plurality of first operation results, and the input buffer respectively transmits the plurality of bits of each of the input signals to the plurality of corresponding bit lines according to the input arrangement sequence (page 9, [0151]-[0152]).
With regard to claim 1511, Kim discloses wherein the memory cell block (fig. 5, each BLKi) comprises a plurality of memory columns (fig. 6, memory strings NS11-NS31), and the at least one word line is a plurality of word lines (fig. 6, WL1-WL8) and respectively corresponds to the memory columns, each of the memory columns stores at least one of the plurality of bits of the plurality of weight values in a field corresponding to each of the input signals (Kim’s page 1, [0007] discloses memory system includes having memory cell array and memory control circuit configured to calculate and store the user data set, whereby the user data set includes information bits and weight bit values).  



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al, U.S. Patent Application No 20190189221 in view of Cha et al, U.S. Patent No. 6096604. 
With regard to claim 21, Kim, as applied in prior art rejection, disclosed all claimed subject matter except 5wherein the memory cell array is a reverse flash memory cell array.  However, Cha discloses the use of a reversed flash memory cell array as a storage device in place of the conventional flash electrically-erasable programmable read only memory (EEPROM) device (col. 1, line 6-11).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to incorporate the use of a reverse flash type memory cell array of Cha’s in place of the storage memory cell array of Kim’s as a matter of design choice.  The reversed flash memory cell array would provide improved electrical performance, yield, and operational reliability due to better control of the dielectric interfaces within the reversed flash memory device (see Cha, col. 7, line 30-37).  




Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Peng et al (20190370640), Yudanov et al (20210073623), and  Hunzinger (20130103626) disclose methods, apparatuses, and systems for performing processing-in memory operation related to pre-synaptic spike signals. Spiking events in a spiking neural network may be processed via a memory system. The cited reference discloses architecture of in-memory computing memory device for use in artificial neuron and a technique for neural learning of natural multi-spike trains in spiking neural networks. A synaptic weight can be adapted depending on a resource associated with the synapse, which can be depleted by weight change and can recover over time. In one aspect of the present disclosure, the weight adaptation may depend on a time since the last significant weight change.

8.	When responding to the office action, Applicants’ are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/CONNIE C YOHA/Primary Examiner, Art Unit 2825